Opinion by
Mr. Chief Justice Moore.
It can serve no good purpose to quote from or comment upon the testimony received, a careful perusal of which leads to the conclusion a' decree of divorce should have been given to the defendant and that the custody of the minor child should have been awarded *578to the plaintiff. It appears from a transcript of the evidence herein that on August 18, 1909, the defendant executed to the plaintiff a warranty deed of certain real property in Clatsop County, Oregon, which deed was duly recorded the following day in Book No. 66 on page 542, records of deeds of that county, and that at the same time the plaintiff executed to the defendant a quitclaim deed of all her interest in and to certain other real property in that county, which deed was duly recorded August 19,1909, in Book No. 66, at page 541, of the records of deeds of that county, reference being made to the record of such deeds for a specific description of the respective tracts of land. The decree appealed from will therefore be reversed, and one entered here dissolving the bonds of matrimony heretofore and now existing between the plaintiff and the defendant, and the custody of the minor child, Paul F. Burnside, will be awarded to his mother, the plaintiff. The conveyances of the several parcels of real property to the respective parties are hereby confirmed as to the grantee named in each of such deeds, free from any right, title, claim, interest or estate therein or thereto on the part of either in the land of the other. Neither party will be allowed any costs in this court.
Reversed. Decree Rendered for Defendant.
Mr. Justice Benson, Mr. Justice Burnett and Mr. Justice McBride concur.